Hosmer, Ch. J.
It is the duty of a parent to maintain his children until they arrive to the age of maturity ; but to support his parents or grand-parents, a child is under no common law liability. Reeve’s Dom. Rel. 285. Rex v. Munden, 1 Stra. 190. Edwards & ux. v. Davis, 16 Johns. Rep. 281. Undoubtedly, he is under a moral obligation to do it ; but it is a duty of imperfect obligation ; and the legal right to demand maintenance from a child, by a parent, as well as the legal remedy to enforce it, depend exclusively on the statute.
The decisions on the 43 Eliz. c. 2. s. 7. shed no light on the construction of our own law. That statute confides the extent and manner of the support entirely to the justices of the county, without designating the remedy; and the whole subject, whether the support be prospective or retrospective, is submitted to their discretion. It is equally obvious, that the determinations in the state of Massachusetts are of no avail here, as they are founded on an act explanatory of a former law, the construction of which was doubtful; by which latter act, past expenditures are explicitly allowed.
In the construction of the statute, (tit. 88. c. 1.) the three first sections, which are all that relate to this subject, must be expounded together. The right and remedy, unquestionably, are co-extensive. The extent of the remedy being ascertained, we are certain of the confines to which the right extends.
By the first section of the law, idiots and others, who are poor and impotent, are to be supported, by certain specified relations ; “ and having no estate wherewithal they may be supported and maintained, then they, and every of them, shall be provided for, taken care of, and supported, by such of their relations, as stand in the degree or line of father or mother, grand-father or grand-mother, children or grand-children, if they are of sufficient ability to do the same / which sufficient relations shall provide such support and maintenance, in such manner or proportion, as the county court shall judge just and reasonable.”
*512Were I to stop here, I should be of the Opinion, that the support provided by this law is entirely prospective. The provision, by the former part of the recited clause, would seem to commence at the time when the pauper was first reduced to necessity ; but it is unwarrantable to found the construction of the act, on a part, and the smaller part too, of its expressions. Not only the ability of the relations to support, but the manner and propot tion in which they are to contribute, must be designated, by the. court, before either of them can know what is his obligation. It would seem strange, that the law should prescribe a right, and impose an obligation, the knowledge of which must elude the vigilance of the wisest man in the community. But the seeming obscurity will vanish, as soon as recurrence is had to the second and third sections of the law, which prescribe the remedy. The county court is authorized to make an order, assessing the relations in such sums as shall be considered equitable. “ And if any such relations, who shall, by such court, be assessed, or ordered to pay and contribute any certain sum or sums for the purpose aforesaid, shall neglect to do the same, or give sufji-dent security to abide by, and fulfil, Jhe judgment of the court, the said court may award execution quarterly against such persons respectively.” These provisions are all compatible with a prospective remedy, and conclusive indications of the legislative intent. The court is to make an order; but on this < no execution is to issue, if the person assessed will give security to comply with it: and if he will not, execution is to be granted quarterly. Who ever heard of giving security, as a legal compliance with a judgment for a debt; or, of issuing quarterly executions for a liquidated demand ?
I am bound to construe the statute in question, like all other public laws, not by my impression as to what the law ought to be, but by eviscerating the reason and spirit of the arct, from the signs which are used to convey vhe legislative intent. Guiding myself by this principle, I am clearly of the opinion, that the provision of the law is wholly prospective ; and, of consequence, that in the judgment complained of, there is no error.
Peters andBRAiNARD, Js. were of the same opinion.
Chatman and Bristol, Js. dissented.
Judgment affirmed.